DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claims 1 and 8, the claimed “calculating…a projection surface of the projection image corrected,” is unclear as to whether it’s referring to the projection surface of the screen or the “surface” of corrected image, rendering the claim vague and indefinite. 

For the purpose of this rejection, the claimed limitation “calculating…a projection surface of the projection image corrected,” is interpreted as calculating the surface of the screen display.
 
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Satoh et al. US 2012/0127184 A1.
.

Considering claim 1, a method of controlling a projector configured to perform a scaling process on an input image to thereby project a projection image corresponding to the input image on a screen, the method comprising:
(a) correcting a geometric configuration of the projection image with a correction amount (distortion correction parameter storage unit 63; the projection image is distorted into trapezoid shape …a parameter(s) corresponding to the projection angle is supplied from the distortion correction parameter storage unit 63 to the screen coordinate calculating unit 62.” See at least (para. [0090]; Figs. 2-5, 8).

 (b) calculating, from the correction amount, a projection surface of the projection image corrected (para. ([0089] reads on the claim limitations: “Because the position to be scanned by the 2D scanner 53 is determined according to the clock count, the clock count defines unique coordinates on the screen.  Accordingly, the screen coordinate calculating unit 62 [Fig.4] can uniquely calculate the screen coordinates by performing geometric calculation using the corrected clock count. See also paras. 0083-84, 145. Calculating unit 57 calculates screen coordinates base on the correction clock count (para. 0086; Fig.5). 

c) changing the scaling process so that an aspect ratio of the input image is reproduced in the projection surface (maintains the aspect ratios of the input image, Para. 0165-166).

As to claim 2, see the rejection of claim 1. 
 
3. The method of controlling the projector according to Claim 1, wherein the geometric configuration is corrected into a rectangular shape (para. 0115 reads on the claim reciting that the screen coordinates (X, Y) are expressed for correcting the characteristic distortion to a rectangular shape).

In regards to claim 4, see para. 0165.

As to claim 6, the method of controlling the projector according to Claim 1, wherein
the scaling process is changed so that the input image is maximized in the projection surface (Fig.3 illustrates an enlarged view of the input image displayed on the screen; para.0074. Scaling the input image in order to output a maximized image on the surface or on the screen would be readily obvious to the skilled in the art.).

As to claim 7, see the rejection of claims 1 and 6. 
 
Regarding claim 8, a projector configured to perform a scaling process on an input image to thereby project a projection image corresponding to the input image on a screen, the projector comprising:
(a) a correction processing section configured to correct a geometric configuration of the projection image with a correction amount (distortion correction parameter storage unit 63; the projection image is distorted into trapezoid shape…a parameter(s) corresponding to the projection angle is supplied from the distortion correction parameter storage unit 63 to the screen coordinate calculating unit 62.” See at least para. 0090 and Figs. 2-5, 8).

 (b) a projection surface calculation section configured to calculate, from the correction amount, a projection surface of the projection image corrected (para. [0089] reads on the claim limitations: “Because the position to be scanned by the 2D scanner 53 is determined according to the clock count, the clock count defines unique coordinates on the screen.  Accordingly, the screen coordinate calculating unit 62 [Fig.4] can uniquely calculate the screen coordinates by performing geometric calculation using the corrected clock count. See also paras. 0083-84, 145. Calculating unit 57 calculates screen coordinates base on the correction clock count (para. 0086; Fig.5). 

c) a scaling processing section configured to change the scaling process so that an aspect ratio of the input image is reproduced in the projection surface (maintains the aspect ratios of the input image, Para. 0165-166).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Satoh et al. US 2012/0127184 A1 in view of Choe et al. US 9258541.
information representing the aspect ratio of the projection surface is projected as a superimposition image by on-screen display, and the scaling process is performed on the superimposition image. However, displaying and superimposing the aspect ratio using an OSD would be obvious to the skilled in the art. In that regard, Choe as illustrated in Figures 26-28 displays the aspect ratio and superimposing the same on the screen in an OSD. It would have been therefore obvious to the skilled in the art before the effective filing date of the claimed invention to modify the reference of Satoh by providing the teaching Choe for the purpose conveniently showing the desired aspect ratio for each image to be selected and displayed by the user/viewer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Watanuki et al. US 2015/0331302 A1 discloses a projection device and geometric distortion correction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULOS M NATNAEL whose telephone number is (571)272-7354.  The examiner can normally be reached on 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




PMN
September 10, 2021
/PAULOS M NATNAEL/Primary Examiner, Art Unit 2422